UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7394


TAUBARI OLANYAN LATSON,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00028-GMG-JES)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Taubari Olayan Latson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Taubari   Olanyan   Latson,   a    federal   prisoner,   appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.          We have reviewed the record

and find no reversible error.         Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.      Latson v. O’Brien, No. 3:13-cv-

00028-GMG-JES (N.D.W. Va. Aug. 15, 2013).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                  2